Citation Nr: 1445181	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as a chipped front tooth, for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to October 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before the Board in April 2013 and the transcript is of record.

At the hearing, the Veteran clarified that he was not seeking service connection for compensation purposes, but rather for dental treatment purposes only.  The issue developed and adjudicated by the RO, however, was solely entitlement to service connection for a dental disorder for compensation purposes.  Thus, the Board's decision here is limited to that issue.  

The issue of entitlement to service connection for a dental disorder for dental treatment purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's dental disorder includes a chipped tooth with pain and cold sensitivity due to in-service dental trauma, but the evidence does not show the disorder cannot be managed or restored by dental treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder, claimed as a chipped front tooth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1155, 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, Diagnostic Codes 9901-04, 9906-16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a).  

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in May 2010.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA dental examination in September 2010.  The examiner reviewed the record, thoroughly examined the Veteran, and identified any and all dental conditions found.  The Board finds the examination and opinion provided is supported with rationale and adequate in which to base a decision here.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) as requested in April 2013, and the hearing transcript if of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2010) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim of service connection. The Veteran was assisted at the hearing by an accredited representative from the American Legion. The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection (Dental)

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

With regard to dental claims, under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

The Board first notes that the issue on appeal does not include a claim for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  As explained in the introduction, although the Veteran clarified during his hearing before the Board in April 2013 that he was seeking entitlement to service connection for purposes of dental treatment, the issue is not properly before the Board here.  Rather, that issue is referred to the RO for proper development and adjudication.  

The Veteran contends he suffered an in-service dental trauma.  Specifically, he slipped and fell chipping a front tooth during his military service.  Since that time, the tooth is painful and hypersensitive to cold.  

The Veteran's service treatment records confirm this dental injury.  In January 1990, the Veteran's dental records indicate treatment for an incisal fracture of tooth number 8 with complaints of sensitivity to cold after a slip-and-fall injury.  The Board also notes a one-time complaint in February 1991 of jaw pain, but at the time the physician did not observe any obvious deformity and found it doubtful that the pain would be "chronic" in light of the sudden onset.  Indeed, there are no other complaints of jaw pain in the record, and the Veteran was never diagnosed with a jaw related disorder in service or since service. 

The Veteran was afforded a VA examination in September 2010 where the examiner noted the in-service slip-and-fall injury causing a chipped tooth with pain and hypersensitivity to the cold.  On examination, there was no evidence of loss of bone, malunion or nonunion, limitation of motion, jaw abnormalities, osteoradionecrosis, or osteomyelitis.  X-rays at the time did not reveal any significant findings.  Rather, the examiner diagnosed the Veteran with a chipped tooth and pain as a result of dental trauma in service, but found the condition to be "mild and readily manageable with dental treatment."  

The Board finds the VA examiner's opinion and results persuasive.  They are based on a physical examination, consideration of the Veteran's contentions, and a review of the claims folder.

In short, the Veteran has a chipped tooth as a result of military dental trauma, but the condition is not subject to service connection for compensation purposes under 38 C.F.R. § 4.150.  The examiner specifically ruled out any of the conditions listed in 38 C.F.R. § 4.150, to include tooth loss that cannot be restored by suitable prosthesis.  On the contrary, the examiner found the Veteran's chipped tooth to be "mild" and "readily manageable with dental treatment."

The Board does not doubt the Veteran suffered an in-service dental trauma and now currently has a chipped tooth with associated pain and cold sensitivity.  His service treatment records and the VA examiner's opinion confirm and support his contentions.  Regardless, the Veteran's claim fails as a matter of law because he does not have a dental condition listed under 38 C.F.R. § 4.150 subject for service connection for compensation purposes.

Again, this decision does not preclude the Veteran from pursuing entitlement to service connection for a dental condition for dental treatment purposes and, indeed, the matter has been referred in the introduction herein for AOJ consideration.

With regard to compensation purposes, however, the claim must be denied for reasons discussed above.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


